DETAILED ACTION
This is in response to applicants’ arguments filed 05 January 2021.  Claims 1-20 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/443,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the lubricating oil composition and method comprising the step of operating an internal combustion engine with the lubricating oil composition claimed in the co-pending application may comprise the same components as the instant claimed composition when a magnesium containing detergent is added as taught in the specification [0061]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants reply that the provisional double patenting rejection will be addressed if the rejection remains at the time one or both applications include allowable claims has been noted.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al (US 2018/0355272) in combination with Campbell et al (US 6,670,513).
Applicants’ arguments filed 05 January 2021 have been fully considered but they are not persuasive. As previously set forth, Onodera et al [“Onodera”] discloses a lubricating oil composition for an internal combustion engine [0002] which comprises a lubricant base oil, (A) a magnesium-based detergent and (B) a molybdenum-based friction modifier [0007]. Onodera teaches that the magnesium-based detergent (A) is present in the lubricant composition in an amount of 200 to 1200 mass ppm, preferably from 300-800 ppm [0009], in terms of a concentration in mass ppm of magnesium [0007].  
2/s [0022].  
Onodera teaches that the magnesium-based detergent is not particularly limited and any conventional detergent may be used such as magnesium sulfonate, magnesium phenate and magnesium salicylate [0024]. The magnesium detergent may be overbased [0030]. 
Onodera discloses that the lubricant composition may additionally contain a calcium-based detergent (A’) including a calcium sulfonate, calcium phenate and calcium salicylate [0033] and in some embodiments the calcium-based detergent (A’) is an overbased calcium detergent [0034].  
Onodera discloses that the lubricating oil composition may also contain conventional anti-wear agents, ashless dispersants and viscosity index improvers [0047].  Any well-known anti-wear agent may be used including zinc dithiophosphate [0048].  
Applicants’ invention differs by adding component (b), an overbased metal salt of an alkyl-substituted phenate detergent, wherein the alkyl group is derived from an isomerized normal alpha olefin having from about 10 to about 40 carbon atoms per molecule and having an isomerization level of the normal alpha olefin of from about 0.1 to about 0.4 in an amount to provide at least 1000 ppm of calcium.  Although Onodera teaches the addition of overbased calcium phenates (A’) to the lubricant composition, Onodera does not disclose the alkyl-substituted phenate detergent of the claims.  However, Campbell et al [“Campbell”] is added to teach that such phenates are conventional in the art.
Campbell discloses a process for producing alkylated hydroxyl-containing aromatic compounds which are useful as detergents for lubricating oils.  COL.1, L5-12.  Campbell 
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the phenate produced in the process disclosed in Campbell in the lubricating oil composition of Onodera if so desired.      
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
Response to Arguments
In response applicants argued that independent claim 1 requires that the overbased metal salt of an alkyl-substituted phenate detergent is present in an amount to provide at least 1000 ppm calcium which is not taught or suggested in the applied prior art references.  
This is not deemed to be persuasive because Onodera discloses that the total base number of calcium based detergent (A’) is 20 to 500 mg KOH/g [0035] and discloses that the calcium-based detergent (A’) has a calcium content of 0.5 to 20 mass% [0036].  Although the amount of calcium in ppm is not set forth, the examiner is of the position that it would appear that there would be at least 1000 ppm calcium provided to the lubricant composition based on the above 
Applicants argued that with respect to independent claim 13, the cited references do not explicitly teach or suggest the claimed isomerization level of from about 0.1 to about 0.4.  Campbell discloses isomerizing the normal (straight-chain) alpha-olefins resulting in branched chains.  Campbell sets forth examples of branched-chain olefins in COL.3, L50-65 and teaches that preferably at least 70% of the isomerized olefins are branched.  It is not clear that the claimed isomerization level of about 0.1 to 0.4 results in an unobvious invention over that which is conventional in the art as evidenced by Campbell.  Applicants disclose in the specification that in general isomerized phenate detergents are useful for their detergency and antioxidant properties [0049], and it would be obvious to the skilled chemist adjust the isomerization level of the detergents to a desired performance level.     

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
March 2, 2021